Citation Nr: 0710324	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  06-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back strain with degenerative joint disease and decreased 
reflex of the bilateral lower extremities, currently rated as 
40 percent disabling.  

2.  Entitlement to service connection for a psychiatric 
disability, secondary to mechanical low back strain with 
degenerative joint disease and decreased reflex of the 
bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran was a member of the Army National Guard from July 
1972 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs Medical and Regional Office Center in 
Wichita, which denied an increased rating for mechanical low 
back strain with degenerative joint disease and decreased 
reflex of the bilateral lower extremities.  The veteran 
perfected an appeal.  

In a December 2005 rating decision, service connection for 
depression as secondary to service-connected back disability 
was denied.  The veteran perfected an appeal.  

The issue of service connection for a psychiatric disability, 
secondary to mechanical low back strain with degenerative 
joint disease and decreased reflex of the bilateral lower 
extremities, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have ankylosis of the spine.  

2.  The veteran does not have incapacitating episodes due to 
his mechanical low back strain with degenerative joint 
disease and decreased reflex of the bilateral lower 
extremities which require prescribed bed rest.  

3.  The veteran has normal motion of the lumbar spine on 
flexion, extension, lateral flexion, and rotation; however, 
the motion is painful.

4.  The veteran has mild neurological impairment in the left 
and right lower extremities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
mechanical low back strain with degenerative joint disease 
and decreased reflex of the bilateral lower extremities have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent VA medical treatment records, have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in December 2004.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The veteran's representative indicated that the current VA 
examination is three years old.  However, there is no 
objective evidence indicating that there has been a material 
change in the service-connected lumbar strain since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board notes that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board also notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a January 1994 rating decision, service connection was 
granted for low back strain and a 10 percent rating was 
assigned effective October 1993.  In a June 2001 rating 
decision, an increased rating of 40 percent was assigned 
effective September 2000.  

In August 2004, correspondence was received in which the 
veteran requested an increased rating for his low back 
disability and he also claimed service connection for a 
bilateral leg disability.  In a March 2005 rating decision, 
the veteran's disability was recharacterized as mechanical 
low back strain with degenerative joint disease and decreased 
reflex of the lower extremities.  An increased rating was 
denied.  The veteran appealed the denial of an increased 
rating.  

The Board notes that the issue of service connection for 
"unspecified" right leg and left leg disabilities was 
denied in a February 2005 rating decision and is not on 
appeal.  However, the veteran has in essence also separately 
claimed that separate ratings are in order for neurological 
impairment to both lower extremities, which are part of his 
service-connected low back disorder.  That matter has been 
considering in conjunction with the rating criteria, as set 
forth below.  

Effective September 26, 2003, VA updated the entire section 
of the Rating Schedule that addresses disabilities of the 
spine.  This update included a renumbering of the diagnostic 
codes pertinent to back ratings.  According to that 
renumbering, Diagnostic Code 5237 now governs ratings of 
lumbosacral strain, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

VA has instituted a general rating formula for evaluating 
diseases and injuries of the spine.  Lumbosacral strain is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine greater that 60 degrees but not greater that 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

A 20 percent evaluation is to be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in  particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. (emphasis added).

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

The veteran was afforded a VA examination in December 2004.  
Range of motion testing was performed which showed that the 
veteran could move his lumbar spine in all directions.  He 
could flex to 90 degrees, extend to 30 degrees with pain 
starting at 30 degrees, left and right laterally flex to 30 
degrees with pain starting at 30 degrees, left and right 
laterally rotate to 30 degrees.  There was loss of motion on 
repetitive use due to pain, fatigue, weakness, and lack of 
endurance, as indicated.

The veteran complained of daily paresthesias as well as 
radiating pain into the thighs.  However, on examination, the 
veteran did not have urinary incontinence, urinary frequency, 
urinary urgency, erectile dysfunction, fecal incontinence, 
leg or foot weakness, numbness, visual dysfunction, falls, 
dizziness, unsteadiness, and/or urinary retention.  Motor 
examination was normal.  Further, muscle examination revealed 
no spasms, atrophy, or guarding.  There was mild pain with 
motion and tenderness.  A sensory examination was conducted 
which was also normal.  Reflex examination revealed some 
impairment with hypoactive knee reflexes and absent ankle 
jerks.  Plantar reflex was flexor.  

The diagnosis was mechanical low back strain and 
osteoarthritis of the lumbar spine.  The back disability only 
interfered with chores on a moderate basis, but not with 
other daily activities.  

Thereafter, VA outpatient records reflected continued 
complaints of low back pain with radiating pain.  

The veteran is currently rated as 40 percent disabling under 
the former diagnostic code for lumbosacral strain (Diagnostic 
Code 5295).  The veteran's current claim for an increased 
rating was received after the aforementioned changes in the 
rating criteria.  As noted, lumbosacral strain is currently 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.

Under the General Rating Formula as applicable to the 
veteran's back disability, a 50 percent rating is warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  

Even though the veteran has painful motion, pain, stiffness, 
and weakness, the veteran does not have ankylosis.  It was 
specifically noted that the veteran did not have ankylosis of 
any part of his spine.  Therefore, a higher rating is not 
warranted on that basis.  

The veteran has neurological symptoms related to his 
mechanical low back strain.  Therefore, the veteran may be 
rated based on intervertebral disc syndrome.  In order for a 
higher rating to be warranted based on incapacitating 
episodes, there must be incapacitating episodes of having a 
total duration of at least six weeks during the past 12 
months.  However, the record does not indicate that the 
veteran has been prescribed bed rest by a physician.

The veteran's orthopedic and neurological manifestations may 
be separately rated.  With regard to orthopedic 
manifestations, the veteran has painful motion.  However, his 
motion is otherwise normal as he has flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees both 
left and right, and rotation to 30 degrees both left and 
right.  The pain does not limit motion beyond those points.  
However, along with the painful motion, the veteran also has 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour such that a 10 percent rating would 
be warranted for the orthopedic manifestations of the 
veteran's low back disability under the General Rating 
Formula for Diseases and Injuries of the Spine.  

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  

In this case, the veteran demonstrated impairment on his 
reflex examination.  He exhibited hypoactive knee jerk and 
absent ankle jerk.  His plantar reflex was flexor.  However, 
motor and all other neurological and sensory testing was 
within normal limits.  The Board finds the veteran has mild 
impairment on each side.  However, the impairment is not 
moderate due to the otherwise normal testing.  

Therefore, a 10 percent rating is warranted for neurological 
impairment on the right side, and a 10 percent rating is 
warranted for neurological impairment on the left side.  The 
combined rating is 19 per 38 C.F.R. § 4.25.  In applying the 
bilateral factor, 10 percent of the value is added.  The 
combined amount is 21 percent.  The 21 percent is then 
combined with the 10 percent for the orthopedic disability.  
This amount is 29 percent, rounded up to 30 percent.  

The veteran does not have any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, to rate separately, nor are there any 
other service-connected disabilities for consideration of a 
combined rating under 38 C.F.R. § 4.25.

Therefore, the 30 percent rating is less than the already 
assigned 40 percent rating.  Accordingly, a higher rating is 
not warranted on that basis.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance 
of the evidence is against a rating in excess of 40 percent 
for mechanical low back strain with degenerative joint 
disease and decreased reflex of the bilateral lower 
extremities.


ORDER

An increased rating for mechanical low back strain with 
degenerative joint disease and decreased reflex of the 
bilateral lower extremities is denied.  


REMAND

VA outpatient records dated from January 2004 onward diagnose 
the veteran as having depression and an anxiety disorder.  In 
the veteran's report of history and symptoms of his 
psychiatric disability, he refers to his service-connected 
back disability contributing to those symptoms.  

The veteran has limited his appeal as to the issue of service 
connection for a psychiatric disability, diagnosed as 
depression and an anxiety disorder, as secondary to the 
veteran's currently service-connected low back disability.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a) (2006).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The Board notes that the veteran has not been afforded a VA 
examination to include a VA medical opinion in order to 
determine if the veteran's current psychiatric disability is 
etiologically related to service-connected low back 
disability.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
VA's duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In this case, a VA medical opinion 
that addresses the question of secondary service connection 
is necessary.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
neuropsychiatric examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  Based on a 
review of the claims file and any 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current psychiatric disability, diagnosed 
as depression and an anxiety disorder, is 
proximately due to, or the result of, the 
service-connected low back disability.  
The examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
psychiatric disability is permanently 
aggravated by the veteran's service-
connected low back disability.  The 
examiner should note that aggravation is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


